Citation Nr: 1757053	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as caused or aggravated by a right ankle disability.  

2.  Entitlement to service connection for a low back disability, to include as caused or aggravated by a right ankle disability.

3.  Entitlement to service connection for right lower extremity neuropathy, to include as caused or aggravated by a low back disability.  

4.  Entitlement to service connection for an allergy disability.  

5.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle facture with surgical scar.

6.  Entitlement to a rating in excess of 30 percent for depressive disorder.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from July 1981 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a right knee disability, service connection for a low back disability, service connection for peripheral neuropathy of the right lower extremity, an increased rating for residuals of a right ankle fracture, an increased rating for depression disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic contact dermatitis due to grass onset during military service.


CONCLUSION OF LAW

The criteria for establishing service connection for allergic contact dermatitis due to grass have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a current grass allergy disability as a result of his military service.  Specifically, he contends that the onset of his grass allergy occurred during basic training when he did calisthenics near fresh cut grass.  As a result, he developed lesions on his arms and face.  He states that he still develops lesions but generally avoids any outbreaks by avoiding grass.

Service treatment records demonstrate the Veteran sought treatment for a grass allergy in November 1982 and another undated occasion.  The November 1982 notes refer to an earlier occasion in October 1981.  The undated note is consistent with October 1981 as the next note on the page is dated in November 1981.  There may have been a third occasion in August 1983, although the note indicates the Veteran was treated for contact dermatitis due to poison ivy.  

In a November 2011 VA examination, the VA examiner diagnosed the Veteran with contact dermatitis.  The Veteran reported he gets a mild and short-lasting rash after exposure to grass with the first rash occurring during military service.  He has had one recurrence of the disorder since separation.  He currently avoids this rash by minimizing his exposure to grass.  Therefore, at the time of the VA examination, he did not have any current symptoms.  The VA examiner concluded if the Veteran were to be exposed to grass, it is likely that he would again develop a similar rash.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

The Board finds that the VA examiner's opinion to be highly probative as it presents the medical opinion of a competent expert, informed by review of the claims file, and presented with a persuasive discussion of the examiner's rationale.  The opinion is not contradicted by any other medical opinion of record.  The Veteran has recurrent contact dermatitis occurring after exposure to grass or grass pollen.  In the opinion, the expert stated that with the history of the onset of the allergic contact dermatitis in service, if the Veteran currently was exposed to grass, he would likely develop another episode of contact dermatitis.  He based his findings on review of the medical records as well as the findings in his examination.

Thus, based on the foregoing, the Board finds that the Veteran's allergic contact dermatitis due to grass is due to service and service connection for allergic contact dermatitis due to grass is warranted.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for allergic contact dermatitis due to grass is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure there is a complete record upon which to decide the Veteran's claims.

Social Security Administration records in the file reference treatment by private medical providers: Dr. Alan Heincker and Blue Ridge Physicians.  The Veteran also testified he is treated by another private provider, Dr. Heely.  These records do not appear in the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In addition, the Veteran's attorney submitted a cover letter in July 2016 referencing a report from a vocational rehabilitation expert (Dr. S.M.) regarding the Veteran's TDIU claim.  Although the cover letter is in the file, the report by the vocational rehabilitation expert is not.  Therefore, upon remand, the Veteran should be asked to submit another copy of the report.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran asserts he has a low back disorder (including radiculopathy of the right lower extremity) caused or aggravated by his service-connected right ankle disability.  In an October 2011 VA examination, the examiner discussed whether the Veteran's current low back disability, osteoarthritis of the lumbar spine, is caused by the ankle disability.  The VA examiner discussed whether the right ankle disability caused the low back disability, but did not discuss whether the back disability was aggravated by the right ankle disability.  In addition, although the examiner noted treatment at least once in service in March 1983, the examiner never offered an opinion as to whether service directly caused the Veteran's current low back disability.  Therefore, an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant, outstanding VA medical records of from April 2014 to the present.   

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Alan Heincker, Blue Ridge Physicians, Dr. Heely and any other private provider whose treatment records have not already been associated with the Veteran's file.  All efforts to obtain these records must be documented in the file.

3.  After the record development is completed, provide the Veteran with a VA back examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

If the examiner determines that a low back disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any low back disability was caused by or aggravated by the Veteran's service-connected right ankle disability.  

If objective manifestations of a neurological disability of either or both lower extremities are demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any lower extremity disability began in service, was caused by service, or is otherwise related to service.

If the examiner determines that a lower extremity neurological disability is not related to service but the low back disability is related to service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity disability was caused or aggravated by the low back disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner is asked to specifically discuss whether the Veteran's gait has been altered by his right ankle disability, and if so, if this caused or aggravated his low back disability. 

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


